Citation Nr: 1717385	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for hiatal hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015, VA received the Veteran's claims for service connection for coronary artery disease, hypothyroidism, posttraumatic stress disorder (PTSD), fungal infection of feet, chronic rhinitis, low vitamin D level, high blood pressure, gastroesophageal reflux disease, anemia, hemorrhoids, increased risk of diabetes, sleep apnea, enlarged prostate, arthritis of knee and shoulder, history of tremor, history of transient ischemic attack, history of previous basal skull tumor, eye pain, hearing loss, chest pain, tingling upper extremity, and depression.  The issues have not yet been developed and are REFERRED to the Agency of Original Jurisdiction for action deemed appropriate.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected hiatal hernia renders him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his hiatal hernia has resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm pain, and is productive of considerable impairment of health, but is not more comparable to pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no greater, for hiatal hernia, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Concerning the claim for an increased rating, a VA letter issued in February 2010 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records.  In December 2014, the Board remanded the Veteran's case for additional development, to include requesting that the Veteran identify all medical providers who have treated him for his hiatal hernia since April 2012.  A VA notice letter was sent to the Veteran in February 2015 and requested that the Veteran complete release forms for each relevant private health care provider.  The Veteran identified VA medical treatment and the VA medical treatment records were obtained and associated with the claims file.  The Board's December 2014 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided VA medical examinations in connection with the issue on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that the VA examinations are adequate and provide the findings to rate the Veteran's disability.  In addition, the December 2015 VA medical examination is adequate and complies with the Board's December 2014 remand.  The examination report contains the Veteran's reported symptomatology, and provides relevant medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Under Diagnostic Code 7346, a 10 percent rating is warranted when there is evidence of two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted if there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  The provisions of 38 C.F.R. § 4.114 provide that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such rating.  

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends that a higher rating is warranted for his hiatal hernia.  

VA medical treatment records show complaints of epigastric distress, pain, nausea, pyrosis, dysphagia, left arm pain, and weight loss.  

The Veteran was provided a VA medical examination in March 2010.  Concerning symptoms, the Veteran had acid reflux which occurred on a daily basis.  It was exacerbated by eating certain food which he has to avoid, for example, spicy foods and caffeinated products.  He took Maalox as needed for symptomatic relief, although he stated that it did not really provide any significant improvement.  He denied nausea, vomiting or weight loss.  He denied any bleeding from rectum or melanotic stools.  The Veteran had his endoscopy done in 2005 and stated that he had not had any recent evaluation since that time.  He denied vomiting blood.  The diagnosis was hiatal hernia.

A January 2011 VA medical treatment record shows that the Veteran weighed 240 pounds.  A May 2011 VA medical treatment record shows that the Veteran weighed 241 pounds.  

The Veteran was provided a VA medical examination in April 2012.  The diagnosis was hiatal hernia.  It was noted that the Veteran took omeprazole.  The symptoms were listed as persistently recurrent epigastric distress, pyrosis, reflux, anemia, and nausea.  There was no indication of dysphagia, regurgitation, arm pain, weight loss, vomiting, hematemesis, or melena.  The Veteran did not have esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  A January 2011 upper endoscopy showed non-obstructive Schatzki ring and esophageal biopsies were obtained.  The biopsy showed mild nonspecific inflammation.  The examiner indicated that the Veteran had hiatal hernia with mild reflux.  

A November 2012 VA medical treatment record showed that the Veteran weighed 226 pounds.

A December 18, 2013 VA gastroenterology consult indicated that the Veteran had history of hiatal hernia and complained of heart burning, dysphagia, and black stools two months ago for about a week.  He had a 40 pound weight loss in one year.  A December 2013 brief procedure note indicated a pre-procedure diagnosis of heartburn, melena.  An EGD was ordered due to history of black stools.  It was noted that the Veteran complained of weight loss, but had weight gain in the last few months.  He had dysphagia for two years before the last EGD.

A November 2012 VA medical treatment record shows that the Veteran weighed 226 pounds.  A December 2013 VA medical treatment record shows that the Veteran weighed 218 pounds.  A September 2014 VA medical treatment record shows that the Veteran weighed 217 pounds.  A December 2014 VA medical treatment record shows that the Veteran weighed 216 pounds.  A June 2015 VA medical treatment record shows that the Veteran weighed 203 pounds.  An August 2015 VA medical treatment record shows that the Veteran weighed 193 pounds.  A December 2015 VA treatment record indicated that the Veteran weighed 195 pounds.  A January 2015 VA medical treatment record shows that the Veteran weighed 213 pounds.

In a VA Form 9 received by VA in May 2012, the Veteran stated that he experienced pain, vomiting, and that he was not always comfortable eating.  He indicated that the previous examination was incorrect as he did in fact report symptoms of nausea, vomiting, and weight loss.  

A March 2015 VA medical treatment record noted that the Veteran was seen for follow-up regarding stool caliber.  The examining physician indicated that this appeared to be related to constipation, less likely neoplasia.  A colonoscopy from 2011 was reviewed which showed excellent preparation and no polyps.  The physician noted that anemia dated back to 2004 which did not appear to be related to these changes.  A May 2015 VA medical treatment record shows that the Veteran had a complaint of dark stools.  It was indicated that the Veteran was scheduled for a colonoscopy.  A May 2015 VA medical treatment record noted that the Veteran had a colonoscopy done and there were benign findings.  Indeed, the VA medical treatment records overwhelmingly do not show any recurrent findings of melena as melena is denied on numerous occasions.  

The Veteran was provided a VA medical examination in December 2015.  The Veteran's claims file was reviewed.  The report noted a diagnosis of hiatal hernia.  Concerning history of the condition, the Veteran described ongoing heartburn, reflux, regurgitation, occurring daily and worsened after eating meals.  He described nausea daily but denied vomiting.  He was on treatment consisting of omeprazole.  He denied any bleeding and had to sleep upright with pillows.  The report listed symptoms of pyrosis, reflux, regurgitation, pain of the arm, nausea, and four or more episodes of nausea per year.  It was noted that laboratory testing was completed in July 2015 and there were no significant findings or results.  The examiner indicated that the Veteran's condition did not impact ability to work.

The Board finds that the evidence is in equipoise as to whether the criteria for a higher 30 percent rating are met, to include epigastric distress, pain, nausea, pyrosis, dysphagia, intermittent left arm pain, and weight loss productive of considerable impairment of health.  However, the criteria for a rating of 60 percent have not been met.  While the VA medical treatment records reflect longstanding anemia, there is no indication of melena or hematemesis.  While there was a complaint of dark stools and one notation of melena in the record, the evidence overwhelmingly shows that the Veteran does not have melena.  Further, the record shows substantial weight loss.  However, the Board also notes that the Veteran recently weighed 213 pounds in January 2015-an increase in weight of 18 pounds.  The Board also recognizes the Veteran's statements as to vomiting; however, the VA medical examinations completed both before and after his statement in May 2012 do not show symptoms of vomiting.  Further, the VA medical treatment records show that the Veteran has reported regurgitation but denied experiencing vomiting on numerous occasions.  The Board located an April 2012 VA medical treatment record which indicated a complaint of vomiting; however, again, the overwhelming medical evidence does not reflect symptoms of vomiting, pain, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  Accordingly, a 60 percent rating is not warranted.

The Board acknowledges that the Veteran is competent to report symptoms that are capable of lay observation, which would include the symptoms of hiatal hernia.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board assigns greater probative weight to the objective clinical findings of record which do not reflect a severity of hiatal hernia consistent with the criteria for a 60 percent rating.    

In sum, there is no identifiable period that would warrant a rating in excess of 30 percent for the Veteran's hiatal hernia and staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 30 percent for service-connected hiatal hernia.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating of 30 percent, but no higher, for hiatal hernia is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


